DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiramizu (2002/0194995 A1).
Regarding to claims 1 and 8, Shiramizu teaches a side storage pod (30 in Fig. 5) comprising a first chamber (32), a first side storage container (10) located in the first chamber (32), the first side storage container (10) configured to receive one or more substrates (14) from an equipment front end module, the first side storage container (10) including an opening configured to be adjacent to a first opening (33) of the equipment front end module, a container plenum (20 in Fig. 4) in fluid communication with the first side storage container (10), and a first supply conduit (22 in Fig. 4, unlabeled conduit in Fig. 5 wherein the supply gas (25) flows in) coupled to the container plenum and configured to deliver a gas flow from an upper plenum into the container plenum (see details of Figs. 4 & 5).
Regarding to claims 4 and 13, Shiramizu shows in Figure 4 that the first supply conduit (22) is further couplable to an external purge gas supply (see larger conduit at the top left of drawing wherein supply gas (25) flows in).
Regarding to claims 5 and 14, Shiramizu further shows in Figure 4 a second chamber, a second side storage container located in the second chamber, the second side storage container configured to receive one or more substrates from the equipment front end module, a second container plenum in fluid communication with the second side storage container (see details of Figure 4), a second supply conduit (24) coupled to the second container plenum and configured to deliver a purge gas flow from an upper plenum into the second container plenum (see details of Fig. 4).
Regarding to claim 7, Shiramizu shows in Fig. 4 that the second supply conduit (24) is further couplable to an external purge gas supply.
Regarding to claim 10, Shiramizu teaches a fan (32 in Fig. 5) configured to recirculate purge gas into the upper plenum from the equipment front end module chamber and the first side storage container (10).
Regarding to claims 15-19, Shiramizu teaches a method of operating an equipment front end module (30 in Fig. 5) comprising the steps of providing an equipment front end module having an upper plenum and an equipment front end module chamber in fluid communication with the upper plenum (see Figs. 4 & 5), and a side storage pod including a side storage container (10),  flowing purge gas (25) from the upper plenum into the equipment front end module chamber and simultaneously into the side storage container (10) located within the side storage pod from the upper plenum, exhausting  the purge gas (25) via the exhaust port (13) from the side storage container (10) into the equipment front end module chamber (26), and recirculating at least a portion of the purge gas (25) from the equipment front end module chamber into the upper plenum (see the airflow arrow throughout the equipment in Figs. 4 & 5).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 3, 6, 11, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shiramizu (2002/0194995 A1), as applied supra, in view of Chou et al (9,272,315 B2).
Regarding to claims 2, 3, 6, 11, 12 and 20 calling for a baffle, Chou et al disclose a first supply baffle (313, 314 in Figs. 1 & 2) disposed between the container plenum and the first side storage container (20), wherein the first supply baffle (313, 314) includes a plurality of openings (3130, 3140, col. 2, line 59 through col. 3, line 2) configured to distribute a purge gas flow delivered by the first supply conduit (301) substantially uniformly throughout the first side storage container (20).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide a baffle as taught by Chou et al in the apparatus of Shiramizu since it is well known in the art that a baffle acts as a diffuser for effectively distributing a flow of airstream evenly throughout the storage container.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shiramizu (2002/0194995 A1), as applied supra, in view of Roberson, Jr. et al (2001/0042439 A1).
Claims 9 and 18 call for the assembly comprising a heater to heat the purge gas in the plenum.  Roberson, Jr. et al disclose the purge gas for handling SMIF pod can be heated to temperatures between about 100 degrees C and about 120 degrees C (see Abstract, paragraph 0011).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide a heater as taught by Roberson, Jr. et al in the apparatus of Shiramizu in order to effectively heat up the purge air providing hot purge air directly to the air filter medium to quickly and efficiently regenerate the filter medium.
Response to Arguments
16.	Applicant's arguments filed on November 28 2022 have been fully considered but they are not persuasive. 
Applicant argues that the cited reference “Chou et al does not teach a storage container located in the chamber, a container plenum in fluid communication with the storage container, and a supply conduit coupled to the container plenum and configured to deliver a gas flow from an upper plenum into the container plenum”.  The Examiner now drops the Chou et al reference under the 102 rejection of the claims, and newly introduces Shiramizu (2002/0194995 A1) under the 102 rejection of claims 1, 4, 5, 7, 8, 10, 13-17 and 19 to show:
Shiramizu teaches a side storage pod (30 in Fig. 5) comprising a first chamber (32), a first side storage container (10) located in the first chamber (32), the first side storage container (10) configured to receive one or more substrates (14) from an equipment front end module, the first side storage container (10) including an opening configured to be adjacent to a first opening (33) of the equipment front end module, a container plenum (20 in Fig. 4) in fluid communication with the first side storage container (10), and a first supply conduit (22 in Fig. 4, unlabeled conduit in Fig. 5 wherein the supply gas (25) flows in) coupled to the container plenum and configured to deliver a gas flow from an upper plenum into the container plenum (see details of Figs. 4 & 5).  Shiramizu shows in Figure 4 that the first supply conduit (22) is further couplable to an external purge gas supply (see larger conduit at the top left of drawing wherein supply gas (25) flows in).  Shiramizu further shows in Figure 4 a second chamber, a second side storage container located in the second chamber, the second side storage container configured to receive one or more substrates from the equipment front end module, a second container plenum in fluid communication with the second side storage container (see details of Figure 4), a second supply conduit (24) coupled to the second container plenum and configured to deliver a purge gas flow from an upper plenum into the second container plenum (see details of Fig. 4).  Shiramizu shows in Fig. 4 that the second supply conduit (24) is further couplable to an external purge gas supply.
The Examiner re-introduces Chou et al (9,272,315 B2) as the secondary reference in combination with Shiramizu under the 103 rejection of claims 2, 3, 6, 11, 12 and 20 to show:
Claims 2, 3, 6, 11, 12 and 20 call for a baffle.  Chou et al disclose a first supply baffle (313, 314 in Figs. 1 & 2) disposed between the container plenum and the first side storage container (20), wherein the first supply baffle (313, 314) includes a plurality of openings (3130, 3140, col. 2, line 59 through col. 3, line 2) configured to distribute a purge gas flow delivered by the first supply conduit (301) substantially uniformly throughout the first side storage container (20).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide a baffle as taught by Chou et al in the apparatus of Shiramizu since it is well known in the art that a baffle acts as a diffuser for effectively distributing a flow of airstream evenly throughout the storage container.
The Examiner re-introduces Roberson, Jr. et al (2001/0042439 A1) as the secondary reference in combination with Shiramizu under the 103 rejection of claims 9 and 18 to show:
Claims 9 and 18 call for the assembly comprising a heater to heat the purge gas in the plenum.  Roberson, Jr. et al disclose the purge gas for handling SMIF pod can be heated to temperatures between about 100 degrees C and about 120 degrees C (see Abstract, paragraph 0011).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide a heater as taught by Roberson, Jr. et al in the apparatus of Shiramizu in order to effectively heat up the purge air providing hot purge air directly to the air filter medium to quickly and efficiently regenerate the filter medium.
19.	Applicant’s arguments with respect to claims 1-20 have been thoroughly considered but are moot in view of the rejections, as discussed above.

Conclusion
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        December 14, 2022